                Case 3:19-cv-01987-WHO Document 15 Filed 05/10/19 Page 1 of 4


           1   KEKER, VAN NEST & PETERS LLP
               PAVEN MALHOTRA - # 258429
           2   pmalhotra@keker.com
               MATAN SHACHAM - # 262348
           3   mshacham@keker.com
               WILLIAM S. HICKS - # 256095
           4   whicks@keker.com
               633 Battery Street
           5   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
           6   Facsimile:     415 397 7188

           7   Attorneys for Defendant Facebook, Inc.

           8                              UNITED STATES DISTRICT COURT

           9                                   DISTRICT OF CALIFORNIA

          10                                   SAN FRANCISCO DIVISION

          11   CHRISTOPHER KING, JD                           Case No. 3:19-cv-01987-WHO
               A/K/A KingCast,
          12                                                  DEFENDANT FACEBOOK, INC.’S
                             Plaintiff,                       RESPONSE TO PLAINTIFF’S MOTION
          13                                                  FOR RULE 201 JUDICIAL NOTICE
                      v.
          14                                                  Judge:     Hon. William H. Orrick, Jr.
               FACEBOOK, INC.,
          15                                                  Date Filed: April 12, 2019
                             Defendant.
          16                                                  Trial Date: Not Set
          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

                                   DEFENDANT FACEBOOK, INC.’S RESPONSE TO PLAINTIFF’S
                                         MOTION FOR RULE 201 JUDICIAL NOTICE
                                               Case No. 3:19-cv-01987-WHO
1327777
                    Case 3:19-cv-01987-WHO Document 15 Filed 05/10/19 Page 2 of 4



           1   I.       INTRODUCTION

           2            Pro se Plaintiff Christopher King has moved the Court to take judicial notice of an article

           3   purportedly published on the internet by the USA Today. See Dkt. No. 8. Plaintiff does not

           4   explain the relevance of the article, which is purportedly reproduced in Appendix A to his

           5   memorandum (Dkt. No. 8-1), other than to assert that “[t]he content of the story closely (read:

           6   precisely) mirrors much of the subject matter of Plaintiff’s pending lawsuit.” Dkt. No. 8-1 at 1.

           7   Nevertheless, Plaintiff seeks an open-ended order allowing him “to present these materials to the

           8   Court” and to use them in dispositive motions. See Dkt. No. 8-2 (Proposed Order).

           9            The Court should deny Plaintiff’s motion because Plaintiff has failed to demonstrate that

          10   the article is the proper subject of judicial notice.

          11   II.      LEGAL STANDARD

          12            Courts may take judicial notice of matters that are “either (1) generally known within the

          13   trial court’s territorial jurisdiction or (2) capable of accurate and ready determination by resort to

          14   sources whose accuracy cannot reasonably be questioned.” Minor v. FedEx Office & Print Servs.,

          15   Inc., 78 F. Supp. 3d 1021, 1027 (N.D. Cal. 2015); Fed. R. Evid. 201(b). Moreover, because “any

          16   evidence considered by the Court must be relevant evidence,” courts decline to judicially notice

          17   materials that are not relevant to the matter at issue. Twitter, Inc. v. Sessions, 263 F. Supp. 3d 803,

          18   806 n. 2 (N.D. Cal. 2017) (denying judicial notice of irrelevant materials that were not from a

          19   source whose accuracy could not reasonably be questioned).

          20            “The purpose of the judicial notice rules is to allow the court or jury to consider a matter

          21   as to which there can be no reasonable dispute.” Rollins v. Dignity Health, 338 F. Supp. 3d 1025,

          22   1032 (N.D. Cal. 2018). Accordingly, “Rule 201(b) limits judicial notice to ‘indisputable’ facts,

          23   thus limiting the use of judicial notice to clear cases.” Id. (quoting 21B Charles Alan Wright &

          24   Kenneth W. Graham, Jr., Federal Practice and Procedure (Evidence) § 5102.2 (2d ed. 2005)).

          25   III.     ARGUMENT

          26            The USA Today article attached to Plaintiff’s memorandum is not properly the subject of

          27   judicial notice, for two reasons.

          28                                                       1
                                     DEFENDANT FACEBOOK, INC.’S RESPONSE TO PLAINTIFF’S
                                           MOTION FOR RULE 201 JUDICIAL NOTICE
                                                 Case No. 3:19-cv-01987-WHO
1327777
                Case 3:19-cv-01987-WHO Document 15 Filed 05/10/19 Page 3 of 4



           1          First, the article does not concern matters that are generally known within this Court’s

           2   territorial jurisdiction, nor does it concern matters that are capable of accurate and ready

           3   determination by resort to sources whose accuracy cannot reasonably be questioned. See, e.g.,

           4   Fed. R. Evid. 201(b); Ruiz v. Gap, Inc., 540 F. Supp. 2d 1121, 1124 (N.D. Cal. 2008), aff’d, 380

           5   F. App’x 689 (9th Cir. 2010) (declining judicial notice of “a study from an internet site on

           6   identity theft, and a list, also from an internet site, of data breach incidents reported in California

           7   in the last two years”; noting that “these materials are not remotely akin to the type of facts which

           8   may be appropriately judicially noticed”). Courts routinely decline to grant judicial notice

           9   regarding materials published on private websites because “they are not inherently reliable.”

          10   Rollins, 338 F. Supp. 3d at 1032; see also id. at 1032-33 (“There are at least a trillion web pages

          11   on the Internet, and many of the documents within those pages are unsupported, poorly supported,

          12   or even false.”).

          13          Second, the article is irrelevant. On its face, the article purports to contain hearsay

          14   statements of third parties regarding Facebook. Dkt. No. at 8-1 (Appendix A). Plaintiff seeks an

          15   order allowing him to use such evidence in dispositive motions (Dkt. No. 8-2), but no dispositive

          16   motion has yet been filed, and the fact that such statements purportedly were in the public realm

          17   is not relevant to any issue. See, e.g., Lewis v. Liberty Mut. Ins. Co., 321 F. Supp. 3d 1076, 1079

          18   n. 1 (N.D. Cal. 2018) (declining to take judicial notice of materials not necessary to resolution of

          19   motion); Gerritsen v. Warner Bros. Entm't Inc., 112 F.Supp.3d 1011, 1030 (C.D. Cal. 2015)

          20   (denying request for judicial notice of press releases and news articles because “it is irrelevant,

          21   for purposes of defendants’ motion to dismiss, that the information in the press releases and news

          22   articles was publicly available”); Hadley v. Kellogg Sales Co., 243 F. Supp. 3d 1074, 1088 (N.D.

          23   Cal. 2017) (denying judicial notice of publicly available articles because “the fact that

          24   publications made statements . . . , thus putting that information in the public realm, is not

          25   relevant to determining [any disputed issue].”). Even if the underlying facts in the article were

          26   somehow relevant (as Plaintiff asserts), “Plaintiff cannot use a request for judicial notice of the

          27

          28                                                      2
                                    DEFENDANT FACEBOOK, INC.’S RESPONSE TO PLAINTIFF’S
                                          MOTION FOR RULE 201 JUDICIAL NOTICE
                                                Case No. 3:19-cv-01987-WHO
1327777
                Case 3:19-cv-01987-WHO Document 15 Filed 05/10/19 Page 4 of 4



           1   fact that publications have published material as a backdoor avenue for introducing evidence of

           2   the facts themselves.” Hadley v. Kellogg Sales Co., 243 F. Supp. 3d at 1088.

           3          Accordingly, judicial notice is improper and should be denied.

           4   IV.    CONCLUSION
           5          For the foregoing reasons, the Court should deny Plaintiff’s request for judicial notice.

           6

           7                                                          Respectfully submitted,

           8   Dated: May 10, 2019                                    KEKER, VAN NEST & PETERS LLP
           9

          10                                                    By:   /s/ William S. Hicks
                                                                      WILLIAM S. HICKS
          11
                                                                      Attorneys for Defendant Facebook, Inc.
          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28                                                    3
                                   DEFENDANT FACEBOOK, INC.’S RESPONSE TO PLAINTIFF’S
                                         MOTION FOR RULE 201 JUDICIAL NOTICE
                                               Case No. 3:19-cv-01987-WHO
1327777
